NOTICE OF ALLOWABILITY
Response to Amendment
Applicant’s request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application filed on 03/31/2017 has a provisional application no. 62/316,781 filed on 04/01/2016.

Withdrawal of Rejections
The response/arguments filed on 01/12/2022 are acknowledged and are considered sufficient to overcome the previous claims rejection under 35 U.S.C. 103 as being obvious over Henderson in view of Kaletta and/or the Scharfs references indicated from the last office action (see, in particular, Applicant’s adjoining ¶ of pages 13-14 and the adjoining ¶ of pages 14-15 of the filed remarks). 
Therefore, all previous claim rejections from the final rejection mailed on 11/12/2021 have been withdrawn necessitated by Applicant’s arguments/amendments and in addition to the Examiner’s amendments presented below. 

EXAMINER’S AMENDMENT
	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiner’s amendment was given in a telephonic interview with Natalie Dean on 01/26/2022 at 11:03 a.m. (ET).
	The application has been amended as follows:

IN THE CLAIMS:
Claims 3 and 10-12 have been canceled.

Claims 1 and 4-6 have been replaced with the following:
Claim 1.  --  A method for controlling termite populations, the method comprising the steps of:
administering a composition to a termite, the composition formulated to promote symbiont dysbiosis in a gut of the termite and comprising an RNA interference construct comprising at least one double stranded RNA region, at least one strand of which comprises a nucleotide sequence that is complementary to a portion of a nucleotide sequence of any one of SEQ ID NOs. 3-19; and
exposing the termite to a pathogen;
wherein administering the composition increases the susceptibility of the termite to the pathogen.  --

Claim 4.  --  The method of claim 1, wherein at least one strand of the RNA interference construct comprises a nucleotide sequence that is complementary to a portion of a symbiont nucleotide sequence of any one of SEQ ID NOs. 3 and 16-19.  --

Claim 5.  --  The method of claim 1, wherein the composition further comprises a sublethal dose of neonicotinoid.  --

Claim 6.  --  The method of claim 5, wherein the neonicotinoid comprises at or near 0.0001% imidacloprid in solution.  --



Reasons for Allowance
	For the reasons of record and reiterated herein for clarity, a search of the prior arts does not reveal any disclosures that teaches or suggests the independent claims’ limitations of: a composition comprising “an RNA interference construct comprising at least one double stranded RNA region, at least one strand of which comprises a nucleotide sequence that is complementary to a portion of a nucleotide sequence of any one of SEQ ID NOs. 3-19”.
	The claimed inventions are based on methods for controlling termite population by leveraging newly discovered mechanisms for symbiont and host mediated defenses in the termite hind-gut wherein the method include administering a composition to a termite, the composition formulated to promote protist dysbiosis in the gut of the termite, or silencing specific host or symbiont genes by RNA interference (i.e. targeting a specific gene to compromise one or more 
	Accordingly, the subject matter, as a whole, would not have been prima facie obvious to one of ordinary skill in the art.

 Notice of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Sethi (A GHF7 Cellulase from the Protist Symbiont Community of Reticulitermes flavipes Enables more Efficient Lignocellulose Processing by Host Enzymes, 2013). Sethi discloses that “subterranean termites efficiently digest lignocellulose through a coevolved mixture of host digestive enzymes and enzymes produced by microbial gut symbionts. Enzymes from three glycosyl hydrolase families (GHFs), i.e., EGases (GHF9 endoglucanases), CBHs (cellobiohydrolases; also known as exoglucanases; GHF7), and β-glucosidase (GHFG1) are considered necessary for high efficiency cellulose saccharification” (see abstract & page 176: Introduction 1st ¶). Sethi discloses “Symbiosis in the R. flavipes gut has been studied for over a
Century … Understanding the details of this symbiotic relationship with fine-scale resolution is important, as it can have direct impacts on improving utilization of plant biomass for biofuels and other bio-based products. A parallel benefit to developing a detailed understanding of termite lignocellulose digestion is that it can lead to strategies to control Reticulitermes termites, which are the most widespread termite pests of wood structures” (see page 186: Discussion’s 1st ¶). However, Sethi does not teach or suggest the claim’s allowable limitations pertaining to RNAi of SEQ ID NOs. 3-19. Examiner’s note: Sethi discloses GHF7-6 (Genbank: KC51536) cellulase . 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/NGHI V NGUYEN/Primary Examiner, Art Unit 1653